Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “telescoping body of a sewer extender” of claim 15 in lines 2-3 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the recitation “the water hose comprises…five-eights of an inch, or three-quarters of an inch” in lines 2-3 and should be “the water hose consisting of…five-eighths of an inch, or three-quarters of an inch”. See MPEP 2173.05(h) and MPEP 2111.03 regarding proper claiming a Markush group which recites a list of alternatives. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, claim 17 appears to depend from claim 1, however, the recitation “a blank tank sewer kit comprising the black sewer flush adapter of claim 1” does not further limit what is already recited in claim 1. Therefore, it is unclear of what claim 17 further introduces other than claim 1.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 9, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paper et al. (US 2002/0174886 A1 hereinafter “Paper”).
In regard to claims 1 and 17, Paper discloses a black tank sewer flush kit (See above under the section 35 USC § 112) comprising a black tank sewer flush adapter (Fig. 1 shows the invention is related to a coupling for cleaning holding tanks, also known as black tanks, of a recreational vehicle (RV) and a close-up view of the invention can be seen in Figs. 2-3 at 10 which is at least an adapter attached to the outside of the RV), wherein the black tank sewer flush adapter comprising: 
a tubular body (Figs. 1-3 and 5, 10 has a tubular body at 36) having a proximal end opening (Fig. 5, open end of 36 facing 38 can be interpreted as a proximal end opening) and a distal end opening (Fig. 5, open end of 36 facing 34 can be interpreted as a distal end opening); 
a boss connector (Figs. 4-5, the portion of 36 that inserts into 34 can be reasonably interpreted as a boss connector similar to the applicant’s invention shown in Fig. 2 at 8 such that the open end of the boss connector is axially aligned with the proximal open end of the tubular body) connected to or integrally formed to the tubular body (Figs. 4-5, indicated portion of 36 as the boss connector is integrally formed to the body of 36), the boss connector comprising a distal end opening (Figs. 4-5, open end of the indicated boss connector that inserts into 34 is a distal end opening) through which a water hose can pass longitudinally (Figs. 3-4 and 7, 32 can be reasonably interpreted as a water hose since 32 is a tubular body that delivers water and in paragraph [0040] discloses 32 provides water and can be seen in Fig. 3 spraying water inside the black tank of the RV) and extend from both the distal end opening of the boss connector and the proximal end opening of the tubular body (Fig. 7, 32 extends through the distal end opening of the boss connector of 36 and through the proximal end opening of the tubular body of 36); 
a flexible sealing washer (Fig. 7, O-ring 44 of 34 and in paragraph [0043] discloses 44 are rubber O-rings, therefore, 44 can be reasonably interpreted as flexible sealing washers) comprising an opening through which the water hose can pass longitudinally (Fig. 7 shows 44 has an opening which 32 passes through); and 
a fastener (Fig. 7, cap 34 and in [0040] discloses 34 provides retaining means, therefore, 34 can be reasonably interpreted as a fastener) comprising an opening through which the water hose can pass longitudinally (Fig. 7, opening of 34 that connects to the distal end opening of the boss connector of 36 allows 32 to pass through) and for forming an attachment with the distal end of the boss connector (Fig. 7, 34 forms an attachment to the distal end of the boss connector of 36 as shown and can be also seen in Fig. 6 from an outside perspective) while the water hose passes longitudinally through at least all of the opening of the fastener, the opening of the flexible sealing washer, and the distal end opening of the boss connector (Fig. 7, 32 passes through the openings of 34, 44, and the distal end opening of the boss connector of 36 as shown).  
In regard to claim 3, Paper discloses the black tank sewer flush adapter of claim 1, wherein the fastener, when the attachment is formed, secures the flexible sealing washer at the distal end opening of the boss connector (Fig. 7, 44 is secured to 34 which is attached to the distal end opening of the boss connector of 36, therefore, 44 is located at the distal end opening of the boss connector of 36) while permitting the water hose, with a push or pull force applied to it, to longitudinally traverse the opening of the flexible sealing washer (Fig. 7 and in paragraph [0043] discloses 32 slides through the opening of 44).  
In regard to claim 4, Paper discloses the black tank sewer flush adapter of claim 1, wherein the flexible sealing washer, when the attachment is formed, forms a leak resistant seal around the water hose (Fig. 7, and in [0043] discloses O-rings 44 provides a leak-resistant flow around 32).  
In regard to claim 6, Paper discloses the black tank sewer flush adapter of claim 1, wherein a diameter of the opening of the flexible sealing washer is smaller than both a diameter of the opening of the fastener (Fig. 7) and a diameter of the distal end opening of the boss connector (Fig. 7, opening of 44 defines a diameter that is smaller than both the diameters of the opening of 34 and the distal end opening of the boss connector 36 as shown).  
In regard to claim 9, Paper discloses the black tank sewer flush adapter of claim 1, wherein the tubular body comprises an elbow angle between zero and ninety degrees (See image below, the tubular body of 36 includes at least an elbow angle as shown below which is between zero and ninety degrees which is a similar interpretation to the applicant’s invention shown in Fig. 4).  

    PNG
    media_image1.png
    334
    516
    media_image1.png
    Greyscale


In regard to claim 15, Paper discloses the black tank sewer flush adapter of claim 1, wherein the distal end of the black tank sewer flush adapter is connected to a telescoping body of a sewer extender (Fig. 5, the indicated distal end of 10 is connected to an outlet hose 18 and in paragraph [0037] discloses the outlet hose can extend below ground as shown in Fig. 1 to transfer the waste out of the RV. Therefore, the outlet hose 18 can be reasonably interpreted as a telescoping body that telescopes through the ground to act as an extender to dispose of the sewage in the RV. Also, see above under the section Drawings.) and the proximal end of the black tank sewer flush adapter is connected to an adapter with sewer hose adapter fittings (Fig. 5, the indicated proximal end of 36 includes the cap 38 which can be reasonably interpreted as an adapter and in Figs. 4 and 7, 38 includes locking element 40 and O-ring 44 which can be reasonably interpreted as adapter fittings since 40 is used to fit with the RV and 44 is used to seal around 32 as disclosed in paragraph [0040]).  

Claims 1-2, 4, 6, 10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffioen et al. (US 6,619,697 hereinafter “Griffioen”).
In regard to claim 1, Griffioen discloses a black tank sewer flush kit (See above under the section 35 USC § 112) comprising a black tank sewer flush adapter (Fig. 8, branch connector 10 can be interpreted as an adapter. See notes below regarding the recitation “black tank sewer flush adapter”.), wherein the black tank sewer flush adapter comprising: 
a tubular body (Fig. 7, tubular body of 10 at 46) having a proximal end opening (Fig. 8, proximal end of 10 at the open end that receives pipe 18A at 50) and a distal end opening (Fig. 8, distal end of 10 at the open end that receives pipe 18B at 52); 
a boss connector (Fig. 8, the branch stub 10S can be reasonably interpreted as a boss similar to the applicant’s invention such that it protrudes from the body of 10 and provides a pathway for a pipe or hose to extend through) connected to or integrally formed to the tubular body (Fig. 8, 10S is integrally formed with the body of 10), the boss connector comprising a distal end opening (Fig. 8, branch opening 58 is a distal end opening) through which a water hose can pass longitudinally (Fig. 5, tube 24 can be reasonably interpreted as a hose. See notes below regarding the recitation of “a water hose”.) and extend from both the distal end opening of the boss connector and the proximal end opening of the tubular body (Fig. 5, 24 extends through the distal opening end of 10S and the proximal end at 18A, therefore, 24 extends from both the distal opening end of the boss connector and the proximal opening end of the tubular body); 
a flexible sealing washer (Fig. 8, compression ring 34 can be reasonably interpreted as a flexible sealing washer and in 6:50-67 discloses the ring 34 provides a seal to the connector 10 and provides a firm grip on the outer surface of a pipe 20, therefore, the ring 34 is flexible enough to grip on the outer surface of pipe 20. See above under the section 35 USC § 112 regarding the relative term “flexible”.) comprising an opening through which the water hose can pass longitudinally (Figs. 5 and 8, ring 34 has a bore hole in which the tube 24 passes through as shown in Fig. 5); and 
a fastener (Fig. 8, coupling collar 32 is a fastener that fastens to 10) comprising an opening through which the water hose can pass longitudinally (Fig. 5, bore hole of 32 allows 24 to pass through longitudinally) and for forming an attachment with the distal end of the boss connector (Figs. 5 and 8, 32 is threaded to 10) while the water hose passes longitudinally through at least all of the opening of the fastener, the opening of the flexible sealing washer, and the distal end opening of the boss connector (Figs. 5 and 8, 24 passes through the openings of 32, 34, and the distal end opening of 10S).  
	It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The following are recitations of intended use: 
The recitation “a black tank sewer flush adapter” in line 1 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “adapter".  Therefore, little patentable weight is given to "a black tank sewer flush".
The recitation “a water hose” in line 4 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “hose".  Therefore, little patentable weight is given to "water".
In regard to claim 2, Griffioen discloses the black tank sewer flush adapter of claim 1, wherein the fastener comprises internal threads (Fig. 8, 32 has threads as shown and in 6:50-67 discloses 32 is threaded) for forming a threaded attachment with an externally threaded distal end of the boss connector (Fig. 8, 32 is threaded to external threads of 10S) while the water hose passes longitudinally through at least all the opening of the fastener, the opening of the flexible sealing washer, and the distal end opening of the boss connector (Figs. 5 and 8, 24 passes through the openings of 32, 34, and the distal end opening of 10S).  
In regard to claim 4, Griffioen discloses the black tank sewer flush adapter of claim 1, wherein the flexible sealing washer, when the attachment is formed, forms a leak resistant seal around the water hose (In 6:50-67 discloses the ring 34 provides a seal to the connector 10 and provides a firm grip on the outer surface of a pipe 20, therefore, 34 provides a seal at least radially around tube 24 that extends through 20 as shown in Figs. 5 and 8).  
In regard to claim 6, Griffioen discloses the black tank sewer flush adapter of claim 1, wherein a diameter of the opening of the flexible sealing washer is smaller than both a diameter of the opening of the fastener (Fig. 8 and in 6:50-67 discloses the ring 34 provides a firm grip on the outer surface of 20, therefore, the diameter of the opening of 34 is smaller than the diameter of the opening of 32 as shown and in order to grip onto 20) and a diameter of the distal end opening of the boss connector (Fig. 8 and in 6:50-67 discloses 20 is inserted into the distal end of 10S while 34 provides a firm grip on the outer surface of 20, therefore, the diameter of the opening of 34 is smaller than the distal opening of 10S since the opening of 10S allows 20 to be inserted).  
In regard to claim 10, Griffioen discloses the black tank sewer flush adapter of claim 1, wherein the tubular body is straight (Figs. 7 and 8, the tubular body at 46 is straight such that the longitudinal bore of 10 where 18A and 18B inserts are longitudinally aligned).  
In regard to claim 16, Griffioen discloses the black tank sewer flush adapter of claim 1, wherein: 
the fastener comprises a non-threaded channel (Fig. 8, section of 32 where 34 fits is in a non-threaded channel) for the flexible sealing washer at an interior base of the fastener (Fig. 8, 34 fits in an interior base of 32); and 
the flexible sealing washer is held in the non-threaded channel by the distal end of the boss connector when the attachment is formed (Fig. 8, 34 fits in the non-threaded channel of 32 when 34 contacts the distal end of 10S).  
In regard to claim 18, Griffioen discloses a black tank sewer flush kit comprising: 
a first adapter (Fig. 8, coupling collar 64 can be reasonably interpreted as a first adapter that joins pipe 18A with 10) with sewer hose adapter fittings (Fig. 8-13, ribs 70 of 64 can be reasonably interpreted as adapter fittings similar to the applicant’s invention of adapter fittings shown in Fig. 1 at 17 or 18 which are protrusions that are used to form a connection with another pipe or fitting. See note below regarding “sewer hose adapter fittings”); 
a second adapter (Fig. 8, coupling collar 66 can be reasonably interpreted as a second adapter that joins pipe 18B with 10) with lug fittings (Fig. 5, 66 is identical to 64 and includes the ribs 70 as shown in Figs. 9-13 and are at least lug fittings); and 
the black tank sewer flush adapter of claim 1 (See claim 1 above) connected to both the first adapter and the second adapter (Fig. 8, 10 is connected to both 64 and 66).
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The following are recitations of intended use: 
The recitation “sewer hose adapter fittings” in line 2 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “adapter fittings".  Therefore, little patentable weight is given to "sewer hose adapter fittings".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paper (US 2002/0174886 A1) in view of Steltz (US 3,095,001).
Paper discloses the black tank sewer flush adapter of claim 1, wherein the water hose passes longitudinally through at least all the opening of the fastener, the opening of the flexible sealing washer, and the distal end opening of the boss connector (Fig. 7, 32 passes through the openings of 34, 44, and the distal end opening of the boss connector of 36 as shown) but does not expressly disclose the fastener comprises internal threads for forming a threaded attachment with an externally threaded distal end of the boss connector. 
In the related field of pipe couplings for cleaning the interior of tanks, Steltz teaches an adapter (Fig. 2, 16) having a proximal end (Fig. 2, end at 21), a distal end (Fig. 2, end at 23), a fastener (Figs. 2 and 3, cap 28 can be reasonably interpreted as a fastener since 28 includes internal threads that threaded onto 16), and a boss connector (Fig. 2, section 17 can be reasonably interpreted as an integrally formed boss connector of 16), wherein the fastener includes internal threads (Fig. 5, internal threads 29) for forming a threaded attachment with an externally threaded distal end of the boss connector (Fig. 3, 29 threads onto to external threads 19 of the indicated boss connector and in 2:28-34 discloses the internal threads of 28 forms a connection that is dry and tight removable connection).
It would have been obvious to one having ordinary skill in the art to have modified the cap 34 of Paper to include internal threads in order to have the advantage of a cap having a dry and tight removable connection as taught by Steltz in 2:28-34.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paper (US 2002/0174886 A1) in view of Cassiday et al. (US 2016/0195208 A1 hereinafter “Cassiday”).
In regard to claims 5 and 7, Paper discloses the black tank sewer flush adapter of claim 1, wherein the opening of the fastener has a diameter matching a diameter of the distal end opening of the boss connector (Fig. 7, opening of 34 matches the distal end opening of the boss connector in diameter to form the connection between 34 and 36) but does not expressly disclose the opening of the fastener comprises the diameter of at least one-half inch; and  
wherein the distal end opening of the boss connector comprises the diameter of at least one-half inch.
In the related field of pipe Y-fittings, Cassiday teaches a Y-fitting having a diameter of about 0.625 inches (Fig. 1, 10 and in paragraph [0092] discloses the fitting includes a diameter 0.625 inches and is sold commercially).
  It would have been obvious to one having ordinary skill in the art to have modified the diameter of the opening of the fastener and the distal end opening of the boss connector of Paper to be at least one-half inch such as 0.625 inches in order to have the advantage of reliability of a known pipe size commercially available and designed for improvements in working fluid pressure as taught by Cassiday in [0033] and [0092].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paper (US 2002/0174886 A1) in view of Pipe Sizes Info. [online]. Plumbing Supply. Retrieved from the Internet: <URL: https://web.archive.org/web/20180818044226/https://www.plumbingsupply.com/info-pipesizes.html> hereinafter “Pipe Sizes Info”.
Paper discloses the black tank sewer flush adapter of claim 1, but does not expressly disclose the water hose consists of a diameter of one-quarter of an inch, three-eighths of an inch, one-half of an inch, five-eighths of an inch, or three-quarters of an inch.
In the related field of pipes, Pipe Sizes Info teaches standard pipe sizing which includes pipe sizes of one-quarter of an inch, three-eighths of an inch, one-half of an inch, or three-quarters of an inch (See the table and page 1 discloses standard diameter pipe sizes).
 It would have been obvious to one having ordinary skill in the art to have modified the diameter of the water hose of Paper to be one-quarter of an inch, three-eighths of an inch, one-half of an inch, or three-quarters of an inch in order to have the advantage of reliability of known standard dimensions as taught by Pipe Sizes Info.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paper (US 2002/0174886 A1) in view of Kokoski (US 2014/0076414 A1).
Paper discloses the black tank sewer flush adapter of claim 1, wherein the flexible sealing washer comprises rubber (Fig. 7 and in paragraph [0043] discloses O-rings 44 are made of rubber) but does not expressly disclose the flexible sealing washer is made of gum rubber.
In the related field of pipe couplings, Kokoshi teaches a pipe coupling having an O-ring (Fig. 7, O-ring 47 as disclosed in paragraph [0061]) made of gum rubber for its high durability (In [0012] discloses the O-ring can be made of a high durability gum rubber).
It would have been obvious to one having ordinary skill in the art to have modified the rubber material of the O-ring of Paper to be made of gum rubber in order to have the advantage of high durability as taught by Kokoski in [0012] and [0061].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the O-ring material of Paper to be made of a known material such as gum rubber for the benefits of at least chemical resistance, flexibility, cold temperature resistance, and tear resistance as disclosed at https://drcfirst.com/materials/sheet-rubber-and-elastomerics/gum-rubber/. 

Claims 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paper (US 2002/0174886 A1) in view of Price et al. (US 8,465,059 hereinafter “Price”).
In regard to claim 12, Paper discloses the black tank sewer flush adapter of claim 1, but does not expressly disclose the tubular body comprises a transparent portion that allows for visual observation of waste material draining from a black tank through the tubular body.
In the related field of pipe couplings for RV black tanks, Price teaches a fitting (Fig. 8A, fitting 200) made of transparent material (Fig. 8A, elbow 250 of 200 is made of transparent material as disclosed in 5:51-65) to allow a user to visually determine whether the waste material is flowing or present in the fitting (In 5:51:65 discloses 250 is made of transparent material for the benefit of visually determining whether waste is flowing or present in the elbow).
It would have been obvious to one having ordinary skill in the art to have modified the material of the tubular body of Paper to be made of transparent material in order to have the advantage of visually inspecting whether waste is flowing or present in the tubular body as taught by Price in 5:51-65.
In regard to claim 14, Paper discloses the black tank sewer flush adapter of claim 1, but does not expressly disclose the distal end of the black tank sewer flush adapter is connected to a bayonet flange adapter with lug fittings and the proximal end of the black tank sewer flush adapter is connected to an adapter with sewer hose adapter fittings (Figs. 3 and 4 and in paragraph [0040] of Paper discloses the locking element 40 of cap 38 is for an outlet valve 22 of the black tank of the RV).
In the related field of pipe couplings for RV black tanks, Price teaches a fitting (Fig. 15, fitting 900) including a bayonet flange adapter with lug fittings at a distal end (Fig. 15, distal end of 900 includes a male bayonet connector 850 with radially protruding lugs) and a proximal end of the fitting is connected to an adapter with sewer hose adapter fittings (Fig. 15, proximal end of 900 includes at least one female bayonet connector at 150 which can be reasonably interpreted as an adapter with sewer hose adapter fittings defined by the hooks of the bayonet and in 4:2-40 discloses 150 is secured to a connector 300 commonly found on the waste discharge valve of an RV).
It would have been obvious to one having ordinary skill in the art to have substituted the caps 38 at the distal and proximal ends of the tubular body of Paper for bayonet connections in order to have the advantage of a suitable connection for commonly known connections to a discharge valve of RV black tanks as taught by Price in 1:28-45 and 4:2-40.
In regard to claim 18, Paper and Price discloses a black tank sewer flush kit comprising: 
the black tank sewer flush adapter of claim 1 connected to both the first adapter and the second adapter (See above under the section 102 of claim 1 where Paper discloses all the features of claim 1);
a first adapter with sewer hose adapter fittings (See above for claim 14 where Price teaches a first adapter with bayonet fittings similar to the applicant’s invention); and
a second adapter with lug fittings (See above for claim 14 where Price teaches a second adapter with bayonet fittings similar to the applicant’s invention).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paper (US 2002/0174886 A1) in view of Todd (US 4,722,556).
Paper discloses the black tank sewer flush adapter of claim 1, but does not expressly disclose the boss connector comprises an internally threaded distal end for forming a threaded attachment with a water hose connector.  
	In the related field of pipe couplings for RV black tanks, Todd teaches an adapter (Fig. 3, 10) having an internally threaded distal end (Fig. 3, threads 30A) to complement the size and shape of a corresponding corrugated drainpipe (In 3:65-69 to 4:1-3 discloses the adapter 10 includes internal threads to connect to suitable drainpipe sizes).
It would have been obvious to one having ordinary skill in the art to have modified the boss connector of Paper to include internal threads in order to have the advantage of connecting to suitable drainpipes as taught by Todd in 5:51-65.
	Further, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, claim 13 requires all the features of claim 1 which includes the fastener and the flexible seal as shown in Figs. 1 and 2 of the applicant’s drawings which prevents a water hose connector from threading onto the internal threads of the boss connector. Therefore, the internal threads do not have any mechanical function when the fastener and flexible seal are connected. In conclusion, it would have been obvious to one of ordinary skill in the art to have modified the boss connector of Paper to include internal threading in order to have the advantage of a reliable connection and ease of assembly to other components as disclosed at https://clubtechnical.com/threaded-joints. 
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitation “for forming a threaded attachment with a water hose connector” is a functional recitation that only requires the structure of internal threads of the boss connector. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Griffioen (US 6,619,697) in view of Cassiday (US 2016/0195208 A1).
In regard to claims 5 and 7, Griffioen discloses the black tank sewer flush adapter of claim 1, wherein the opening of the fastener has a diameter matching a diameter of the distal end opening of the boss connector (Fig. 8, opening of 32 matches the distal end opening of the boss connector in diameter to form the connection between 32 and 10S) but does not expressly disclose the opening of the fastener comprises the diameter of at least one-half inch; and  
wherein the distal end opening of the boss connector comprises the diameter of at least one-half inch.
In the related field of pipe Y-fittings, Cassiday teaches a Y-fitting having a diameter of about 0.625 inches (Fig. 1, 10 and in paragraph [0092] discloses the fitting includes a diameter 0.625 inches and is sold commercially).
  It would have been obvious to one having ordinary skill in the art to have modified the diameter of the opening of the fastener and the distal end opening of the boss connector of Griffioen to be at least one-half inch such as 0.625 inches in order to have the advantage of reliability of a known pipe size commercially available and designed for improvements in working fluid pressure as taught by Cassiday in [0033] and [0092].

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Griffioen (US 6,619,697) in view of Pipe Sizes Info. [online]. Plumbing Supply. Retrieved from the Internet: <URL: https://web.archive.org/web/20180818044226/https://www.plumbingsupply.com/info-pipesizes.html> hereinafter “Pipe Sizes Info”.
Griffioen discloses the black tank sewer flush adapter of claim 1, but does not expressly disclose the water hose consists of a diameter of one-quarter of an inch, three-eighths of an inch, one-half of an inch, five-eighths of an inch, or three-quarters of an inch.
In the related field of pipes, Pipe Sizes Info teaches standard pipe sizing which includes pipe sizes of one-quarter of an inch, three-eighths of an inch, one-half of an inch, or three-quarters of an inch (See the table and page 1 discloses standard diameter pipe sizes).
It would have been obvious to one having ordinary skill in the art to have modified the diameter of the water hose of Griffioen to be one-quarter of an inch, three-eighths of an inch, one-half of an inch, or three-quarters of an inch in order to have the advantage of reliability of known standard dimensions as taught by Pipe Sizes Info.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Griffioen (US 6,619,697) in view of Kokoski (US 2014/0076414 A1).
Griffioen discloses the black tank sewer flush adapter of claim 1, but does not expressly disclose the flexible sealing washer is made of gum rubber.
In the related field of pipe couplings, Kokoshi teaches a pipe coupling having an O-ring (Fig. 7, O-ring 47 as disclosed in paragraph [0061]) made of gum rubber for its high durability (In [0012] discloses the O-ring can be made of a high durability gum rubber).
It would have been obvious to one having ordinary skill in the art to have modified the sealing ring material of Griffioen to be made of gum rubber in order to have the advantage of high durability as taught by Kokoski in [0012] and [0061].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the ring material of Griffioen to be made of a known material such as gum rubber for the benefits of at least chemical resistance, flexibility, cold temperature resistance, and tear resistance as disclosed at https://drcfirst.com/materials/sheet-rubber-and-elastomerics/gum-rubber/. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griffioen (US 6,619,697).
Griffioen discloses the black tank sewer flush adapter of claim 1, but does not expressly disclose the boss connector comprises an internally threaded distal end for forming a threaded attachment with a water hose connector.  
	It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, claim 13 requires all the features of claim 1 which includes the fastener and the flexible seal as shown in Figs. 1 and 2 of the applicant’s drawings which prevents a water hose connector from threading onto the internal threads of the boss connector. Therefore, the internal threads do not have any mechanical function when the fastener and flexible seal are connected. In conclusion, it would have been obvious to one of ordinary skill in the art to have modified the boss connector of Griffioen to include internal threading in order to have the advantage of a reliable connection and ease of assembly as disclosed at https://clubtechnical.com/threaded-joints. 
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitation “for forming a threaded attachment with a water hose connector” is a functional recitation that only requires the structure of internal threads of the boss connector. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Trottier (US 5,151,017) and Glegg (US 4,736,968) discloses a sewage removal adapter for a black tank of an RV having a tubular body, a boss connector, and a bayonet connection.
Bain (US 4,367,769) discloses a flexible tubular assembly having a tubular body with a boss connector where a tube inserts through the boss connector to a proximal end of the tubular body.
Norton (US 2,286,566) discloses a pipe connection having a tubular body with a boss connector, a threaded nut connected to the boss connector, a seal located between the boss connector and the nut, and a tube that inserts through the boss connector.
	Torres et al. (US 2013/0319564 A1) discloses a plumbing elbow connector having a tubular body, a boss connector, a threaded cap connected to the boss connector, and a snake that inserts through the boss connector.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679